Mr. Justice Cartwright delivered the opinion of the court : A suit for partition of a lot in Chicago, in which the appellant, A. G. Dicus, was complainant, resulted in a decree finding that he and David Fuchs were the owners each of an undivided one-half of the lot; that the share of the complainant was subject to the lien of a judgment of the Humboldt State Bank recovered in the municipal court of Chicago against Abraham Gross, grantor of the complainant, and that the complainant was not entitled to an allowance for solicitor’s fees. From that decree this appeal was allowed and perfected. The errors assigned are. that the court erred in denying an allowance of solicitor’s fees to the complainant and in subjecting his interest to the lien of the judgment. There is no assignment of error which raises any question as to the decree concerning the freehold or ordering partition of the same, and this court has no jurisdiction, by direct appeal, of the findings concerning which errors are assigned. The cause is transferred to the Appellate Court for the First District. Cause transferred.